        Case 1:20-cv-09493-LTS-SDA Document 29 Filed 04/27/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            4/27/2021
 Ricardo Gil-Cabrera,

                                  Plaintiffs,
                                                               1:20-cv-09493 (LTS) (SDA)
                 -against-
                                                               ORDER
 Department of Corrections, et al.,

                                  Defendants.


STEWART D. AARON, United States Magistrate Judge:

        It is hereby Ordered as follows:

        1. Plaintiff shall file any opposition to Defendants’ partial motion to dismiss (ECF No. 25)

             no later than June 11, 2021.

        2. Defendants shall file their reply, if any, no later than June 25, 2021.

        The Clerk of Court is respectfully requested to mail a copy of this Order to the pro se

Plaintiff.

SO ORDERED.

DATED:          New York, New York
                April 27, 2021

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
